DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 	The Response is non-compliant. Specifically, the Response contains improper status identifiers. Claim 27 was restricted by original presentation in the Final Office Action dated 7/27/2021, and is withdrawn from consideration. To prevent delays in prosecution, the requirement for correct status identifiers is waived for this response only. 
Claim(s) 1-25 and 27 is/are pending.
Claim(s) 18-25 and 27 is/are withdrawn from consideration.

Claim(s) 26 is/are acknowledged as cancelled.
	The action is NON-FINAL. 

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, several issues were identified.
	First, addition of “biotemplated” preceding “carbon nanofiber” resolves the antecedent basis issues as previously set forth. However, addition of “ultrafine microporous” before the “biotemplated carbon nanofiber” in the first clause creates new antecedent basis issues. These are developed below. 
	Second, as to the meaning of “biotemplated,” a brief review of the prosecution history is necessary. The term was discussed in the interview dated 9/22/2021, as memorialized in the Interview Summary dated 9/27/2021. An After-Final Response dated 9/24/2021 was filed, arguing that “Biological templating enables precise control of morphology at the nanometer scale, while molecular templating allows control of carbon nanotexture and structure at the sub-nanometer scale.” (Remarks of 9/24/2021 at 6). The Advisory Action attempted to draw out what morphology and structure is required of this language. (Advisory Action dated 10/1/2021 at 3-4). In response, the Remarks quote paragraphs [0091] and [0094]. (Remarks of 1/26/2022 at 6-7). These paragraphs are not persuasive in that they are so generic as to preclude construction of 
	The Remarks go on, stating:
The Examiner contends that “biotemplated” is product by process language, “not understood as imparting any structural or compositional difference.” Office Action, page 5. Applicants respectfully disagree. The term biotemplated is defined as using biological surfaces to guide the growth and morphology of materials, mimicking how nature assembles material using protein-based interactions. See, e.g. para. [0081] of specification.

A person of ordinary skill in the art would understand this from the specification (as set forth in more detail below) as imparting a structural difference because the assembled morphology would be limited by the biological surface used, in addition to the recitation that a precursor for the carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine to form a templated precursor. A cited reference cannot anticipate or render the claim obvious if there is any structural difference. MPEP2114. Such is the case here.

(Remarks of 1/26/2022 at 7). This has been considered, but is not persuasive. Again, it is unclear what structure or composition this language imparts to the final, carbonized product. Stating “the assembled morphology would be limited by the biological surface used, in addition to the recitation that a precursor for the carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine to form a templated precursor” says nothing of the carbon nanofiber. It says something about the precursor. The citation to MPEP 2114 is noted. MPEP 2114 refers to “Apparatus and Article Claims – Functional Language.” As understood, those issues do not apply here. To the extent Applicants were referring to MPEP 2113, this section of the MPEP is devoted to “Product-by-Process Claims.” 
MPEP 2113 states:


"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

MPEP 2113 I (emphasis added). This is the issue. What needs to be proved up to reject a biotemplated carbon nanofiber versus a non-biotemplated carbon nanofiber? The arguments on page 8 are noted, but are not persuasive. For example, the Remarks argue “biotemplating is ‘templating at two different length scales (molecular+nanometer morphology) to produce carbon fibers that are difficult to access otherwise.” (Remarks of 1/26/2022 at 8). What structure or composition does this impart to Claim 1? Likewise, what does “mimicking how nature assembles material using protein-based interactions” impart to the final carbon nanofiber? (Remarks of 1/26/2022 at 7, citing to paragraph [0081] of the specification). 
The rejection is MAINTAINED, updated below. A Request for Information is presented below to help ascertain the differences and develop the issues. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0028798 to Worsley, et al., as understood, the Remarks state “Worseley does not teach or suggest a composition comprising an ultrafine microporous biotemplated carbon nanofiber with micropores smaller than 20 nm and up to 2000 m2/g surface area without activation…” (Remarks of 1/26/2022 at 9). This has been considered, but is not persuasive. As noted in the Advisory action, the pore sizes are taught. (Worsley 4: [0084] – “In one embodiment, the average diameter of the combined micropores and/or mesopores (or pores) is 10 nm or less, or 5 nm or less, or 2 nm or less.”). The surface area See e.g. (Worsley 2: [0035] – “In one embodiment, the composition comprising the carbon aerogel and the carbon nanotubes has a BET surface area of at least 1,000 m2/g.”). The rejection is MAINTIANED, updated below.
II. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 103 as being unpatentable over US 2012/0028798 to Worsley, et al., this rejection was not specifically addressed. The analysis is presumed correct. The rejection is MAINTIANED, updated below. 

Requirement for Information
	MPEP 704.11(a) states: 
37 CFR 1.105(a)(1)(i)-(viii)  list specific examples of information that may be reasonably required. Other examples, not meant to be exhaustive, of information that may be reasonably required for examination of an application include:
…
(S) Interrogatories or Stipulations.
…
(4) Of the meaning of claim limitations or terms used in the claims, such as what teachings in the prior art would be covered by particular limitations or terms in a claim and which dictionary definitions would define a particular claim term, particularly where those terms are not used per se in the specification,

MPEP 704.11(a). 
	The following Requirement for Information is made:
Claim 1 recites “an ultrafine microporous biotemplated carbon nanofiber” and “a precursor for the biotemplated carbon nanofiber.” Notwithstanding antecedent basis issues developed elsewhere in this Office Action, is it the Applicants contention that the “biotemplated carbon nanofiber” and the “precursor for the biotemplated carbon nanofiber” are the same material? Set forth the contentions in support thereof. 
Claim 1 recites a “biotemplated carbon nanofiber.” What teachings in the prior art would be covered by “biotemplated carbon nanofiber,” but not “carbon nanofiber?” 
This is necessary to treat the matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-17 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite a period in the middle of the sentence, effectively creating two sentences. Agency practice is for each claim to be a single sentence. See MPEP 608.01(m) (“Each claim begins with a capital letter and ends with a period.”).  
Claim 1 recites “the biotemplated carbon nanofiber.” Use of the definite article “the” suggests the language has been previously introduced. It has not. The claim now recites “an ultrafine microporous biotemplated carbon nanofiber.” 
To obviate the rejection on the issues identified above, write the claim this way:
1. (Currently amended) A composition comprising:
	an ultrafine microporous biotemplated carbon nanofiber with micropores smaller than 20 nm and up to 2000 m2/g surface area without activation[[.]] wherein a precursor for the ultrafine microporous biotemplated carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine. 



 
Claim 1 has been amended to recite “biotemplated.” MPEP 2173.05(a) states:
I.    THE MEANING OF EVERY TERM SHOULD BE APPARENT

The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

II.    THE REQUIREMENT FOR CLARITY AND PRECISION MUST BE BALANCED WITH THE LIMITATIONS OF THE LANGUAGE

Courts have recognized that it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Although it is difficult to compare the claimed invention with the prior art when new terms are used that do not appear in the prior art, this does not make the new terms indefinite.
New terms are often used when a new technology is in its infancy or is rapidly evolving. The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. Packard, 751 F.3d at 1313 ("[H]ow much clarity is required necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances."). This does not mean that the examiner must accept the best effort of applicant. If the language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that would not be subject to rejection.

III.    TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION

Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.


MPEP 2173.05(a). The meaning of “biotemplated” is not understood or apparent in view of the disclosure. The following findings are made:
The term “biotemplated” was not defined in the Specification. If Applicants disagree, citation with particularity might be helpful in withdrawing the rejection.
The following passage is considered relevant:
In general, a composition can include a carbon nanofiber, wherein a precursor for the carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine. In certain embodiments, carbon nanofibers can be biotemplated. This method combines templating at two different length scales (molecular+nanometer morphology) to produce carbon nanofibers that are difficult to access otherwise. Biological templating enables precise control of morphology at the nanometer scale, while molecular templating allows control of carbon nanotexture and structure at the sub-nanometer scale. In certain embodiments, molecular templating can be achieved by modifying the resorcinol-formaldehyde precursor with organosilicon moieties. In certain embodiments, nanometer morphology can be achieved by using a template. In certain embodiments, M13 bacteriophage can be used as a template. In certain embodiments, M13 bacteriophage can be genetically modified. In certain embodiments, M13 bacteriophage can be genetically unmodified. In certain other embodiments, carbon nanotubes or iron oxide nanoparticles can be used as a template.

(S. 6: [0090]) (emphasis added). As understood, all of this (i.e. all of the “biotemplating”) is referring to steps carried out on the precursor – “molecular templating … the … precursor,” “M13 bacteriophage can be used as a template . . . can be genetically modified.” If this is incorrect, Applicants are requested to state so, and set forth the contentions in support thereof. This might be helpful in withdrawing the rejection. 
The Specification states: “Biotemplated carbon nanofibers, with a combination of high surface area, small diameters and an openly accessible scaffold structure, would enable efficient utilization of the entire carbon surface area.” (S. 12: [0128]). This is not a definition.  This passage is noted, but it uses subjective language that is common in the art, i.e. many nanofibers have “high” surface areas and “small” diameters. 
In conclusion, it is submitted that the “biotemplated” is product-by-process language describing processes carried out on the precursor and/or the method of making the precursor, prior to carbonization. See (S. 6: [0090]). If this is the case, then it is unclear what structural or compositional features are present, besides the presence of a carbon nanofiber. 
If this is the case (no such concession is made), then it is unclear what structural, compositional, dimensional or other features are required by this language, i.e. the meaning is not apparent. 
Construing this language with citation to the relevant passages in the Specification would be helpful in withdrawing the rejection. What infringes a “biotemplated” carbon nanofiber but does not infringe a “non-biotemplated” carbon nanofiber? This is relevant to the examination function1. 
Dependent claims import the issues of the claims from which they depend. 


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0028798 to Worsley, et al. 

With respect to Claim 1, this claim requires “[a] composition comprising: an ultrafine microporous biotemplated carbon nanofiber with micropores smaller than 20 nm and up to 2000 m2/g surface area without activation. wherein a precursor for the biotemplated carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine.” The “biotemplated … 
Product-by-process claims are not limited by the process steps (or in this case, the precursor), except to the extent they suggest structure or composition. See MPEP 2113. The presence of a product-by-process claim also serves as the basis for the rejection under 102/103. See MPEP 2113 III. Here, the claim is construed as requiring a composition comprising a carbon nanofiber with the claimed micropores and surface area. This is reasonable in view of the discussion of carbonization found throughout the Specification. Worsley teaches a composition comprising nanofibers. See e.g. (Worsley 4: [0087], passim). The micropore sizes are taught. (Worsley 4: [0084]). The surface area is taught. (Worsley 1: [0024], 2: [0035], 4: [0077]).
As to Claim 2, the language limiting the precursor is not understood as imparting any structure or composition to the claim. The “associated with” language is very broad. The discussion accompanying Claim 1 is relied on. 
As to Claim 3, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on.
As to Claim 4, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on.
As to Claim 5, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on. To the extent this somehow requires a carbon nanotube (no such concession is made), carbon nanotubes are taught. (Worsley 4: [0087]). 
Claim 6, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on. 
As to Claim 7, this claim recites more product-by-process language. The discussions above are relied on. 
As to Claim 8, the discussion of Claim 1 is relied on. 
As to Claim 9, the discussion of Claim 1 is relied on.
As to Claim 10, the discussion of Claim 1 is relied on.
As to Claim 11, the discussion of Claim 1 is relied on.
As to Claim 12, the discussion of Claim 1 is relied on.
As to Claim 13, the discussion of Claim 1 is relied on.
As to Claim 14, pores are taught. (Worsley 4: [0081]-[0086]).
As to Claim 15, micropores are taught. (Worsley 4: [0084).
As to Claim 16, macropores are taught. (Worsley 4: [0083]).
As to Claim 17, the surface area is taught. (Worsley 4: [0077]).

II. Claim(s) 1-17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0028798 to Worsley, et al.

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
Claim 6, to the extent the claim somehow requires iron oxide, Worsley teaches iron catalysts to grow the nanofibers, as is common. (Worsley 5: [0094]-[0095]). Note the mention of metal nanoparticles at (Worsley 5: [0096]).  Transition metals – like iron - readily oxidize in the presence of air. Official notice is taken without documentary evidence. If requested, documentary evidence of the oxidation of transition metals will be provided. This well known fact, combined with the ubiquitous iron catalyst of Worsley, strongly suggests the presence of an iron oxide nanoparticle.  

III. Claim(s) 1-15 and 17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0134151 to Jo, et al. 

With respect to Claim 1, this claim requires “[a] composition comprising: an ultrafine microporous biotemplated carbon nanofiber with micropores smaller than 20 nm and up to 2000 m2/g surface area without activation. wherein a precursor for the biotemplated carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine.” The “biotemplated … wherein a precursor for the carbon nanofiber includes…” language refers to something that comes before the carbon nanofiber. As such, this is interpreted as a product-by-process claim. All previous discussions of this issue are incorporated herein by reference. 
Product-by-process claims are not limited by the process steps (or in this case, the precursor), except to the extent they suggest structure or composition. See MPEP 2113. The presence of a product-by-process claim also serves as the basis for the rejection under 102/103. See MPEP 2113 III. Here, the claim is construed as requiring a composition comprising a carbon nanofiber with the claimed micropores and surface area. This is reasonable in view of the discussion of carbonization found throughout the Specification. Jo teaches a composition See e.g. (Jo 1: [0010] et seq.). The micropore sizes are taught. (Jo “Table 2”). The surface area is taught. Id. 
As to Claim 2, the language limiting the precursor is not understood as imparting any structure or composition to the claim. The “associated with” language is very broad. The discussion accompanying Claim 1 is relied on. 
As to Claim 3, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on.
As to Claim 4, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on.
As to Claim 5, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on. To the extent this somehow requires a carbon nanotube (no such concession is made), tubular morpohologies are reasonably tauht. (Jo “Fig. 2”). 
As to Claim 6, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on. 
As to Claim 7, this claim recites more product-by-process language. The discussions above are relied on. 
As to Claim 8, the discussion of Claim 1 is relied on. 
As to Claim 9, the discussion of Claim 1 is relied on.
As to Claim 10, the discussion of Claim 1 is relied on.
As to Claim 11, the discussion of Claim 1 is relied on.
As to Claim 12, the discussion of Claim 1 is relied on.
As to Claim 13, the discussion of Claim 1 is relied on.
Claim 14, pores are taught. (Jo “Table 2”). 
As to Claim 15, micropores are taught. Id. 
As to Claim 17, the surface area is taught. (Jo “Table 2”).

IV. Claim(s) 1-15 and 17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0134151 to Jo, et al.

	The discussion accompanying “Rejection III” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	As to Claim 6, to the extent the claim somehow requires iron oxide, Jo teaches iron catalysts to grow the nanofibers, as is common. (Jo 2: [0018]). Transition metals – like iron - readily oxidize in the presence of air. Official notice is taken without documentary evidence. If requested, documentary evidence of the oxidation of transition metals will be provided. This well known fact, combined with the ubiquitous iron catalyst of Jo, strongly suggests the presence of an iron oxide nanoparticle.  




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "That which infringes, if later, would anticipate, if earlier" Peters v. Active Mfg. Co., 129 U.S. 530, 537 (1889).